 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE CURTIS BAY TOWING COMPANYandINTERNATIONALBROTHERHOOD OF BOILER MAKERS, IRON SHIPBUILDERS AND HELPERS OF AMERICA, LOCAL NO. 35,AFL, Petitioner.' Case No. 5-RC-1236. June 11, 1953DECISION AND ORDERUpon a petition duly filed, a hearing was held before HenryL. Segal, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnection with this case to a three-member panel [MembersMurdock, Styles, and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the National Labor Relations Act.2. The labor organizations involved claim to representemployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct, for thefollowing reasons:The Petitioner seeks a unit of all the employees performinga substantial amount of work in the Employer's shop, includingelectricians,welders,burners, ironworkers, outside ma-chinists, and helpers and handymen who assist the foregoing.The Employer contends that the proposed unit is inappropriate,as the Petitioner seeks to represent only a segment of theemployees properly in the unit. It contends that the employeeslocated in the scow, docked next to the shop, must be includedin the unit, as well as certain other employees that occasionallyman the Employer's tugs, but usually work in the shop.However, the Petitioner contends that the employees who workin the scow should be excluded from the unit because theyperform maritime work, as distinguished from the repair andmaintenance work done by the employees in the shop. ThePetitioner further contends that the employees it wouldexclude because they man the Employer's tugs do not havesufficient community of interest with the other employees inthe shop to be included in the unit,' and claims their primaryduties are aboard the tugs.The Employer is engaged in the marine towing business inand around the Baltimore, Maryland, harbor. It docks, tows,'International Longshoremen's Association, Local No. 1337, AFL, was permitted to inter-vene on the basis of its contract with the Employer, which covers some of the employeessought here when theyman tugs ofthe Employer The local wished to be placed on the ballotif any unit was found appropriate.2 The Petitioner, in addition, contends that certain individuals should be excluded from theunit as supervisors within the meaning of the Act in view of our disposition of this case, wedo not deem it necessary to pass upon this or other unit placement questions raised by theparties.105 NLRB No 61. THE CURTIS BAY TOWING COMPANY525and shifts ships and other vessels.The Employer operatesapproximately 15 tugs and 8 scows. To keep the tugs andscows in operation,the Employer maintains a shop and scowfor repair purposes.The shop is located on a dock in Baltimore.The scow is docked at the pier,about 1 foot from the shop. Ithas been there for approximately 61 years, and was usedas the maintenance and repair station before the shop waserected to handle the increased operations.The work performedon the scow consists mainly of fabricating fenders and matswhich are used to absorb the shock in such situations asdocking the tugs. A derrick on the scow places the fendersinto position on the vessels.Some fender and mat repair workis also done in the shop.Upon the basis of the entire record,we find that this is not maritime work,but maintenance workproperly a part of ship repair.Moreover,the employees whousually work in the scow are constantly called upon to performduties in the shop. In turn, employees normally located in theshop frequently work in the scow.Employees in the shop andthescow often carry out their repair duties on the tugsthemselves,when the latter are tied to the dock. All therepair and maintenance operations are under the supervisionof a marine superintendent and his assistant.All the employeesuse the same facilities,eat lunch at the same time, enjoy thesame vacation benefits,and have the same working hours. Anemployee working in the scow receives the same rate of payas an employee with the same job classification working in theshop.In. view of the foregoing,we find that the scow is an integralpart of the shop, and that the employees in the scow must beincluded with the shop employees in any unit found appropriate.We now turn to the Petitioner's contention that certainemployees must be excluded from the unit because they manthe Employer's tugs and thus do not have sufficient interestsin common with the employees sought.Some of the employees do work occasionally as members ofthe Employer's tugboat crews. On these occasions, the licensedpersonnel--comprising captains,mates,and engineers--arecovered by two contracts with the International Longshoremen'sAssociation,Local Union No. 1510, AFL,while the unlicensedpersonnel--firemen, sailors,and cooks--are covered by twocontractswith the Intervenor.9None of the contracts coverthe employees when they work in the shop or in the scow, nordo any of the parties contend that the foregoing contracts area bar to the instant petition. The record discloses that allthese employees the Petitioner would exclude spend a sub-stantial--and some a majority--portion of their time workinginthe shop,performing the same types of work as thoseemployees whom the Petitioner would include in the unit.Furthermore, some of the employees sought by the Petitioner$Each local has two contracts with the Employer,one covering single crews, and theother,double crews. 526DECISIONSOF NATIONAL LABOR RELATIONS BOARDlikewise man the Employer's tugs. We find that these employeeshave a sufficient interest in the terms and conditions ofemployment to be included in a unit of shop employees.4Itis clear, therefore, that the employees in the proposedunit are not a readily identifiable and homogeneous groupapart from the other employees. The only basis for finding therequested unit to be appropriate would be the extent of thePetitioner'sorganization among the employees,which we areforbidden to do by Section 9 (c) (5) of the Act .5 As the Peti-tioner has not made a sufficient showing of interest for a unitof shop employees that would include the employees in the scowaswell as those who occasionally man the Employer'stugs,6 we shall dismiss the petition.[The Board dismissed the petition.]4Ocala StarBanner,97NLRB 384; Montgomery Ward & Company, Inc., 100 NLRB1351.6Breman Steel Company, 93 NLRB 720.6 As stated in footnote 2, we do not deem it necessary to pass upon other disputed cate-gories.KEY SYSTEM TRANSIT LINESandINTERNATIONAL ASSO-CIATION OF MACHINISTS, LOCAL LODGE NO. 1546, AFL,Petitioner. Case No. 20-RC-1721. June 11, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held on November 17through 20, 1952, before Robert V. Magor, hearing officer;thereafter, pursuant to a remand order of the Board, a furtherhearing was held before him on March 26 and 27, 1953. Thehearing officer'srulingsmade at the respective hearings arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case,zthe Boardfind.s:1.The Company is licensed by the Public Utilities Com-missionof the State of California to operate a public transporta-tion system in the Oakland-San Francisco Bay area, carryingpassengers by motorbus and electric train, which includes anappreciable amount of service to and from military installations,railroad stations,an airport,and plants of other employersheretofore found by the Board to be engaged in commerce. Wefind, upon these facts and the record generally, that the Em-t The Petitioner objects toa rulingof thehearingofficer which required the Petitioner toconform the evidence presented at the reopened hearing to the Board's order of remand, con-tending that this ruling imposed an undue burden upon the Petitioner in the presentation ofrelevant facts. In our opinion the ruling was proper and not prejudicial as it merely precludedrepetition of evidence adduced previously at the initial hearing. Viewing both hearings to-gether,we are satisfied that the Petitioner had full opportunity to present all relevant factsnecessary for resolution of the issues herein.2 The Petitioner's request for oral argument is denied, as the record, including the briefs,adequately presents the issues and the positions of the parties.105 NLRB No. 68.